Title: To Benjamin Franklin from Anne-Catherine de Ligniville Helvétius, [September 1783?]
From: Helvétius, Anne-Catherine de Ligniville
To: Franklin, Benjamin


          
            mercredy matin [September, 1783?]
          
          Si Messieurs franklin ne sont pas Engagés pour aujourdhuy, madame Helvétius Les prie de venir dîner Chez elle en famille. Comme hier elle voulait être seule, elle avait fait défendre sa

porte; et Lorsqu’ils s’y présenterent, elle Etait renfermée dans sa petite maison de bains: ils doivent juger que La défense n’etant pas pour eux, Elle à été bien fâchée de ce Contretems.
         
          Addressed: a Monsieur / Monsieur franklin / a Passy
        